Name: Commission Regulation (EEC) No 2519/82 of 16 September 1982 amending for the second time Regulation (EEC) No 2422/82 on the supply of various consignments of cereals and/or rice to the International Committee of the Red Cross as food aidi
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 268 /42 Official Journal of the European Communities 17. 9 . 82 COMMISSION REGULATION (EEC) No 2519/82 of 16 September 1982 amending for the second time Regulation (EEC) No 2422/82 on the supply of various consignments of cereals and/or rice to the International Committee of the Red Cross as food aid amended by changing the figure for the flour's ash content, postponing the deadline for the submission, of tenders and extending the shipment period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Whereas, in Annex II to Regulation (EEC) No 2422/82 on the supply of various consignments of cereals and/or rice to the International Committee of the Red Cross as food aid (4), the ash content of the flour to be supplied as aid is fixed at 0-52 % instead of 0-62 % ; whereas, accordingly, Annex II should be HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 2422/82 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14 . 6 . 1982, p . 1 . (3 ) OJ No L 281 , 1 . 11 . 1982, p . 89 . (4) OJ No L 259, 7 . 9 . 1982, p . 5 . 17. 9 . 82 Official Journal of the European Communities No L 268/43 ANNEX 'ANNEX II 1 . Programme : 1982 2. Recipient : International Committee of the Red Cross 3 . Place or country of destination : Lebanon 4. Product to be mobilized : common wheat flour 5 . Total quantity : 438 tonnes (600 tonnes of common wheat) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office belge de 1 Ã ©conomie et de 1 agriculture (OBEA), rue de TrÃ ªves 82, B-1040 Bruxelles (tÃ ©lex 240 76). 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10-5 % minimum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in new bags (')  jute sacks lined with cotton sacks, of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags : a red cross 15 x 1 5 cm followed by (letters at least 5 cm high) : "LEB-556 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / BEIRUT 11 . Port of shipment : a Community port 1 2. Delivery stage : cif 13 . Port of landing : Beirut (2) 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 28 September 1982 16. Shipment period : 15 to 31 October 1982 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. (2) Option, Limassol in case inaccessible at arrival .